FLEXIBLE HEAD JOINTS FOR CORDLESS RATCHET TOOLS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially parallel” in claims 7 and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 9-16, and 18-20 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Collins et al. (US20070234854).
Regarding claim 1, Collins et al. teach a head joint for a tool, comprising: a first head housing portion (see annotated Fig. 1);
a second head housing portion pivotably coupled to the first head housing portion ([0046]; see annotated Fig. 1);
a first shaft (14) disposed in the first head housing portion (Fig. 1; see annotated Fig. 1);
a second shaft (8) disposed in the second housing portion (Fig. 1; see annotated Fig. 1);
a first connector (9) pivotably coupled (within 15) to the first shaft (14) (Fig. 1);
and a second connector (5) coupled to the first connector (via 8), and pivotably coupled (pivots about 6) to the second shaft (8) (Fig. 1).
Regarding claim 2, Collins et al. teach wherein the first head housing includes a first arm (21, 22), and the second head housing include a second arm (2, 3), and the first and second arms are pivotably coupled together (by 11, 12) ([0046]; Fig. 1; see annotated Fig. 1).
Regarding claim 3, Collins et al. teach wherein each of the first (21, 22) and second arms (2, 3) includes a through-hole (10, 26) (Fig. 1).
Regarding claim 4, Collins et al. teach further comprising a fastener (11, 12) disposed in the through- hole in each of the first (21, 22) and second arms (2, 3) (Fig. 1).
Regarding claim 5, Collins et al. teach further comprising a first pivot pin (16) coupling the first connector (9) to the first shaft (14) (Fig. 1).
Regarding claim 6, Collins et al. teach further comprising a second pivot pin (6) coupling the second connector (5) to the second shaft (8) (Fig. 1).
Regarding claim 7, Collins et al. teach wherein the first (16) and second pivot pins (6) are substantially parallel (Fig. 1).  The claim does not currently require the first and second pins to be parallel to one another; therefore, first pin (16) is substantially parallel to the axis of the tool in the thickness direction, and second pin (6) is substantially parallel to the tool axis in the length direction. 
Regarding claim 9, Collins et al. teach further comprising a bearing having a tapered shape disposed around the second shaft (8, which includes 6) (Fig. 3; see annotated Fig. 3).
Regarding claim 10, Collins et al. teach a tool (10), comprising: a tool housing adapted to house a motor (Abstract; Fig. 1);
a first head housing portion coupled to the tool housing (see annotated Fig. 1);
a second head housing portion pivotably coupled to the first head housing portion ([0046]; see annotated Fig. 1);
a first shaft (14) disposed in the first head housing portion and operably coupled to the motor ([0048; Fig. 1; see annotated Fig. 1);
a second shaft (8) disposed in the second housing portion (Fig. 1; see annotated Fig. 1);
a first connector (9) pivotably coupled (within 15) to the first shaft (14) (Fig. 1);
and a second connector (5) coupled to the first connector (via 8), and pivotably coupled (pivots about 6) to the second shaft (8) (Fig. 1).
Regarding claim 11, Collins et al. teach wherein the first head housing includes a first arm (21, 22) extending away from the tool housing, and the second head housing include a second arm (2, 3), and the first and second arms are pivotably coupled together (by 11, 12) (Fig. 1; see annotated Fig. 1).
Regarding claim 12, Collins et al. teach wherein each of the first (21, 22) and second arms (2, 3) includes a through-hole (10, 26) (Fig. 1).
Regarding claim 13, Collins et al. teach further comprising a fastener (11, 12) disposed in the through- hole in each of the first (21, 22) and second arms (2, 3) (Fig. 1).
Regarding claim 14, Collins et al. teach further comprising a first pivot pin (16) coupling the first connector (9) to the first shaft (14) (Fig. 1).
Regarding claim 15, Collins et al. teach further comprising a second pivot pin (6) coupling the second connector (5) to the second shaft (8) (Fig. 1).
Regarding claim 16, Collins et al. teach wherein the first (16) and second pivot pins (6) are substantially parallel (Fig. 1).  The claim does not currently require the first and second pins to be parallel to one another; therefore, first pin (16) is substantially parallel to the axis of the tool in the thickness direction, and second pin (6) is substantially parallel to the tool axis in the length direction. 
Regarding claim 18, Collins et al. teach further comprising a ratchet drive portion (4) operably disposed in the second head housing, and operably coupled to the second shaft (8) ([0051]; Fig. 1; see annotated Fig. 1).
Regarding claim 19, Collins et al. teach further comprising a bearing disposed around the second shaft (8, which includes 6) (Fig. 3).
Regarding claim 20, Collins et al. teach wherein the bearing has a tapered shape (socket) (Fig. 8; see annotated Fig. 3).

    PNG
    media_image1.png
    647
    662
    media_image1.png
    Greyscale

Collins et al., annotated Fig. 1

    PNG
    media_image2.png
    370
    473
    media_image2.png
    Greyscale

Collins, annotated Fig. 3
Allowable Subject Matter
Claim 8 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Collins et al. discloses wherein the first connector includes a slot but does not teach the second connector includes a protrusion disposed in the slot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733